Exhibit 10.8

 

February 13, 2015

 

Mr. Robert F.X. Sillerman

Chairman and Chief Executive Officer

SFX Entertainment, Inc.

430 Park Avenue, 6th Floor

New York, NY 10022

 

INVESTMENT BANKING AGREEMENT

 

Dear Mr. Sillerman:

 

We are pleased to confirm our mutual understanding regarding the retention of
White Oak Securities LLC (“White Oak”) by SFX Entertainment, Inc. and its
subsidiaries, affiliates, beneficiaries, successors and assigns (collectively,
the “Company”), subject to the terms and conditions of this agreement (the
“Agreement”).

 

1.                                              Purpose of Engagement. White Oak
will assist the Company as its non-exclusive agent in connection with debt
capital market transactions (limited to, privately placed debt instruments (the
“Transaction”). It is acknowledged and agreed that the decision to consummate a
Transaction shall be in the Company’s sole and absolute discretion. The Company
understands and agrees that (A) White Oak will act solely as the Company’s agent
(on a reasonable efforts basis) in connection with the potential Transaction,
and not as an underwriter or in any other similar capacity, and (B) this
Agreement does not constitute a commitment by White Oak to provide any capital
or other financial support whatsoever with respect to the potential Transaction
or any other reason.

 

During the Term, White Oak shall provide the following ancillary services, in
addition to any customary services provided by financial advisors in connection
with non-public debt offerings:

 

a)                                     Review and provide analysis on all
quarterly and annual financial statements of the Company and the associated
sections of the Company’s current and periodic reports filed with the SEC;

 

b)                                     Review and provide analysis of the
Company’s private placement memorandums and similar offering and marketing
materials prepared in connection with any Transaction;

 

c)                                      On a quarterly basis, meet with
executives, and if requested, the board of directors of the Company, to
(i) evaluate and discuss the liquidity of the Company and its financial plans
and forecasts, and (ii) report on the status and trends of the debt capital
markets for companies of similar size;

 

d)                                     Work jointly with any other agents
retained by the Company to facilitate Transactions.

 

During the Term, White Oak shall regularly report on the status of its duties to
senior management of the Company. White Oak’s failure to meet with the Company
and its employees and agents as required hereunder, following reasonable notice,
shall be deemed a material breach of this Agreement.

 

--------------------------------------------------------------------------------


 

2.                                              Term of Engagement. The term of
our engagement hereunder shall be for a period commencing on the date hereof and
expiring on the second anniversary from the date hereof (the “Term”). The
provisions of Paragraph A of Exhibit A, which is attached hereto and
incorporated herein, shall survive any termination or expiration of this
Agreement.

 

3.                                              Compensation. In consideration
for our services described above, White Oak shall be entitled to receive, and
the Company agrees to pay White Oak, a cash fee equal to $825,000, payable as
follows:

 

a)                                     $412,500 within ten business days of the
date hereof;

 

b)                                     $103,125 within ten business days of the
date hereof;

 

c)                                      $103,125 on July 31, 2015;

 

d)                                     $103,125 on January 29, 2016; and

 

e)                                      $103,125 on July 29, 2016.

 

No other compensation to White Oak shall be payable hereunder, unless otherwise
agreed to in advance by the Company.

 

4.                                              Reimbursement of Expenses. The
Company shall not be obligated to reimburse White Oak for its out-of-pocket
expenses incurred by it in connection with the matters contemplated by this
Agreement, unless otherwise agreed to in writing by the Company.

 

5.                                              White Oak Client Restriction.
During the Term, White Oak shall not provide financial advisory services to any
competitor of the Company without the Company’s written consent.

 

6.                                              White Oak Information. The
Company understands and agrees that all advice (written or oral) given by White
Oak to the Company in connection with White Oak’s engagement hereunder is
intended solely for White Oak to provide services pursuant to this Agreement,
and that no such advice shall be used, reproduced, disseminated, quoted or
referred to at any time, in any manner or for any purpose, nor shall any public
reference be made to White Oak except with White Oak’s prior written consent.
Any financial advice, written or oral, given by White Oak is intended solely for
the benefit and use of the senior management and the board of directors of the
Company (solely in their capacity as such) in considering the matters to which
this Agreement relates, and the Company agrees that such advice may not be
disclosed publicly or made available to third parties without White Oak’s prior
written consent.

 

7.                                              Entire Agreement. This Agreement
contains all of the understandings and agreements of the parties with respect to
the subject matter discussed herein. All prior agreements pertaining to
financial advisory services provided by White Oak to the Company, whether
written or oral, are merged herein and shall be of no force or effect unless as
expressly set forth herein.

 

2

--------------------------------------------------------------------------------


 

We look forward to formalizing our business relationship. If the foregoing and
the attached Exhibit A correctly set forth our agreement, please execute the
enclosed copy of this letter in the space provided and return it to us.

 

 

Very truly yours,

 

 

 

 

 

WHITE OAK SECURITIES LLC

 

 

 

 

By:

/s/ Timothy J. Crowhurst

 

Name:

Timothy J. Crowhurst

 

Title:

Managing Member

 

Confirmed and agreed to this 13th day of February 2015

 

SFX ENTERTAINMENT, INC.

 

By:

/s/ Richard Rosenstein

 

Name:

Richard Rosenstein

 

Title:

CFO

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT A

 

(A)                               Confidentiality. White Oak agrees that all
non-public information pertaining to the prior, current or contemplated business
of the Company is valuable and confidential assets of the Company. Such
information shall include, without limitation, information relating to customer
lists, bidding procedures, intellectual property, patents, trademarks, trade
secrets, financing techniques and sources and such financial statements of the
Company as are not available to the public. White Oak shall, and shall cause its
officers, directors, employees, agents and members to, hold all such information
in trust and confidence for the Company and not use or disclose any such
information for other than the Company’s business. Such confidentiality does not
apply (i) where such information is publicly available or later becomes publicly
available other than through a breach of this Agreement, (ii) where such
information is subsequently lawfully obtained by White Oak from a third party or
parties, (iii) if such information is known to White Oak prior to the execution
of this Agreement other than pursuant to an obligation of confidentiality or
(iv) as may be required by law.

 

(B)                               Independent Contractor. It is expressly
understood and agreed that White Oak shall, at all times, act as an independent
contractor with respect to the Company and not as an employee or agent of the
Company, and nothing contained in this Agreement shall be construed to create a
joint venture, partnership, association or other affiliation, or like
relationship, between the parties. It is specifically agreed that the
relationship is and shall remain that of independent parties to a contractual
relationship and that White Oak shall have no right to bind the Company in any
manner. In no event shall either party be liable for the debts or obligations of
the other except as otherwise specifically provided in this Agreement.

 

(C)                               Indemnification. If White Oak or any of its
affiliates, or any of its or their respective directors, officers, members,
employees, agents or controlling persons, if any (each of the foregoing,
including White Oak, being an “Indemnified Person”), becomes involved in any
capacity in any action, claim, proceeding or investigation brought or threatened
by or against any person, including (without limitation) members of the Company,
related to, arising out of or in connection with either our engagement or any
matter referred to in the Agreement, the Company will promptly reimburse each
such Indemnified Person for its reasonable legal and other expenses (including
the cost of any investigation and preparation) as and when they are incurred in
connection therewith. The Company also will indemnify and hold harmless each
Indemnified Person against any and all losses, claims, damages, liabilities or
expenses to which any Indemnified Person may become subject under any applicable
federal or state law, or otherwise, related to, arising out of or in connection
with our engagement under the Agreement, except to the extent that any such
loss, claim, damage, liability or expense is found by a court of competent
jurisdiction in a judgment that has become final in that it is no longer subject
to appeal or review to have resulted primarily from such Indemnified Person’s
gross negligence or bad faith of such Indemnified Person in performing the
services that are the subject of the Agreement. The Company also agrees that no
Indemnified Person shall have any liability (whether director or indirect, in
contract or tort or otherwise) to the Company or any of its members or creditors
related to, arising out of or in connection with our engagement under the
Agreement except to the extent that any loss, claim, damage or liability is
found by a court of competent jurisdiction in a judgment which has become final
in that it is no longer subject to appeal or review to have resulted primarily
from the bad faith or gross negligence of such Indemnified Person in performing
the services that are the subject of the Agreement.

 

(D)                               Amendment. No modification, waiver, amendment,
discharge or change of this Agreement shall be valid unless the same is
evidenced by a written instrument, executed by the party against which such
modification, waiver, amendment, discharge, or change is sought.

 

(E)                                Notices. All notices, demands or other
communications given hereunder shall be in writing and shall be deemed to have
been duly given when delivered in person or transmitted by facsimile
transmission or on the third calendar day after being mailed by United States
registered or certified mail, return receipt requested, postage prepaid, to the
addresses herein above first mentioned or to such other address as any party
hereto shall designate to the other for such purpose.

 

4

--------------------------------------------------------------------------------


 

(F)                                 Severability. The invalidity, illegality or
unenforceability of any provision or provisions of this Agreement will not
affect any other provision of this Agreement, which will remain in full force
and effect, nor will the invalidity, illegality or unenforceability of a portion
of any provision of this Agreement affect the balance of such provision. In the
event that any one or more of the provisions contained in this Agreement or any
portion thereof shall for any reason be held to be invalid, illegal or
unenforceable in any respect, this Agreement shall be reformed, construed and
enforced as if such invalid, illegal or unenforceable provision had never been
contained herein.

 

(G)                               Construction; Venue. This Agreement shall be
governed by and construed in accordance with the laws of the State of New York.
EACH OF WHITE OAK AND THE COMPANY HEREBY WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY
PROCEEDING, SUIT OR CLAIM (WHETHER BASED UPON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR IN ANY WAY RELATING TO THIS AGREEMENT.

 

Any controversy, dispute or claim arising out of or relating to this agreement
or breach thereof or relating to your employment shall first be submitted to
mediation in New York City administered by JAMS. If the parties are unsuccessful
at resolving the dispute through mediation, the parties agree to binding
arbitration in New York City administered by JAMS pursuant to its Streamlined
Arbitration Rules and Procedures. The parties shall maintain the confidential
nature of the mediation and arbitration proceedings, and the award, unless
otherwise required by law or judicial decision. Judgment on the award may be
entered in any court having jurisdiction.

 

(H)                              Binding Nature. The terms and provisions of
this Agreement shall be binding upon and inure to the benefit of the parties,
and their respective successors and assigns.

 

(I)                                   Counterparts. This Agreement may be
executed in any number of counterparts, including facsimile signatures, which
shall be deemed as original signatures. All executed counterparts shall
constitute one Agreement, notwithstanding that all signatories are not
signatories to the original or the same counterpart.

 

(J)                                   Attorneys’ Fees and Court Costs. If any
party to this Agreement brings an action, directly or indirectly based upon this
Agreement or the matters contemplated hereby against the other party, the
prevailing party shall be entitled to recover, in addition to any other
appropriate amounts, its reasonable costs and expenses in connection with such
proceeding, including, but not limited to, reasonable attorneys’ fees and court
costs.

 

(K)                              Change in Control. Upon any change in control
of the Company, any unpaid amounts hereunder shall be accelerated and
immediately due.

 

(L)                                No Fiduciary Duties. The Company represents
that it is a sophisticated business enterprise that has retained White Oak for
the limited purposes set forth in this Agreement, and the parties acknowledge
and agree that their respective rights and obligations are contractual in
nature. Each party disclaims any intention to impose fiduciary obligations on
the other by virtue of the engagement contemplated by this Agreement.

 

5

--------------------------------------------------------------------------------